IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





WR-51,047-03


EX PARTE MICHAEL ROY TONEY





ON APPLICATION FOR WRIT OF HABEAS CORPUS 
CAUSE NO. 0676220D IN THE 297TH DISTRICT COURT
TARRANT COUNTY


 Per Curiam.  
 

O R D E R


	This is a subsequent application for writ of habeas corpus filed pursuant to the
provisions of Article 11.071, Tex. Code Crim. Proc.
	On May 25, 1999, Applicant was convicted of the offense of capital murder.  The jury
answered the special issues submitted pursuant to Article 37.0711, Tex. Code Crim. Proc.,
and the trial court, accordingly, set punishment at death.  This Court affirmed Applicant's
conviction and sentence on direct appeal.  Toney v. State, No. 73,535 (Tex. Crim. App. May
22, 2002).
	Applicant presents seven allegations.  We have reviewed the application and find that
the allegations satisfy the requirements of Article 11.071, § 5(a), Tex. Code Crim. Proc. 
Accordingly, we find that the requirements for consideration of a subsequent application
have been met and the cause is remanded to the trial court for consideration of the allegation. 
	IT IS SO ORDERED THIS THE 20TH DAY OF SEPTEMBER, 2006.

Do Not Publish